Per Curiam.

The only evidence relating to the jury’s misconduct was adduced at a hearing held approximately two weeks after the verdict was returned and was given by the jurors themselves.
*151While the conduct of the offending juror cannot be justified it does not appear that the item which he brought to the jury room contributed to a prejudicial attitude on the part of the jurors.
Moreover a juror may not impeach his own verdict and under all the circumstances here the hearing conducted by the court below was violative of that well-established principle.
The order setting aside the verdict of the jury may not be permitted to stand and is hereby reversed.
The order should be reversed, with costs, and the verdict of the jury is reinstated.
Concur — Hecht, J. P., Aurelio and Tilzer, JJ.
Order reversed, etc.